Broyles, C. J.
(After stating the foregoing facts.) In our view of this case the court did not err in sustaining that ground of the special demurrer which challenged the plaintiff’s right to recover the $3,240 alleged to be due him by the defendant. The salient facts upon this phase of the ease, as shown by the amended petition and the contract, are, that the plaintiff agreed to draw the plans for the building and supervise its construction, all for the sum of $8,100, unless, the plans were materially changed by the city through no fault of his; that he drew certain plans and specifications which were accepted by the city, but because of the unprecedented advances in the price of labor and material, none of the bids received from contractors was within the price fixed for the construction of the building, and subsequently all bids were rejected, and he' was compelled by the city, through no fault of his, to alter his original plans and specifications in order to bring the construction of the building within the amount appropriated by the city. It is for these alterations in the original plans that he claims the additional sum of $3,240, and he bases his claim thereto on article 7 of the contract. We do not think this article, construed singly or in connection with the entire contract, supports this contention. The changes in the original plans and specifications became necessary because there were no bids submitted within the amount appropriated by the city for the construction of the building as planned and outlined by the plainciff in his original drawings, and this very contingency was expressly provided for in article 8 of the contract. The learned counsel for the plaintiff contend that when article 8 of the contract is construed in the light of articles 2, 6, and 7 thereof, at means that if the revisions and changes provided for in article 8 are occasioned through no fault of the architect, then he shall receive compensation therefor. We do not think such a construction of the contract is a reasonable one. It seems clear to us that under a proper construction of the contract as a whole, and the plain and unambiguous terms of article 8 thereof, the plaintiff was not entitled to any compensation for the alterations of the original plans and drawings which were made necessary to bring the cost of the building within the appropriation made by the city for its erection.
■It follows from what has been said that the court did not err *792in sustaining the special demurrer to the petition, and in passing an order limiting the plaintiff’s right of recovery to $1,186.37, nor in excluding the testimony offered in support of the $3,240 item, nor in directing a verdict in favor of the plaintiff for the sum of $1,000.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.